Citation Nr: 1449126	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to residuals of a right femur stress fracture. 

2.  Entitlement to service connection for a right knee disability, to include as secondary residuals of a right femur stress fracture. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to residuals of a right femur stress fracture. 

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to residuals of a right femur stress fracture. 

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to residuals of a right femur stress fracture. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to January 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

In the November 2012 substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office.  A hearing was scheduled at the Boise RO for July 7, 2014, and the Veteran was notified of the date and time of the hearing in a May 2014 letter.  On the date of the scheduled hearing, VA received a telephone call from the Veteran requesting that the hearing be rescheduled because she was out of town.  It does not appear that any action was taken on the request to reschedule.  Instead the record indicates that the Veteran failed to appear for the July 7, 2014 hearing.  

Although the Veteran's request to reschedule her hearing was received less than two weeks before the scheduled date of the hearing, the undersigned Veterans Law Judge has determined that she provided good cause for her inability to appear.  38 C.F.R. § 20.704(c) (2014).  The appeal is therefore remanded to allow for the scheduling of another hearing before the Board at the Boise RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

